Citation Nr: 1454565	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  The propriety of termination of pension benefits and reduction of compensation benefits effective on April 28, 2008, to include the propriety of withholding VA benefits to reduce an outstanding VA overpayment debt, and whether the reduction of the outstanding debt has been properly calculated, to include whether the Veteran is entitled to restitution of pension and compensation benefits.  

2.  Whether new and material evidence has been received to reopen a claim that the April 2003 creation of an overpayment debt of $15,663.59 was not valid or to reopen a 2004 denial of waiver of that overpayment. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal arising from decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2009, the RO advised the Veteran that his non-service-connected pension was being terminated effective February 2008 based on fraud, effectuating an October 2008 proposal to terminate his pension payments effective in February 2008.  The RO advised the Veteran that an overpayment would be created.  The Veteran disagreed.  In June 2011, the RO advised the Veteran that his service-connected compensation was reduced effective April 28, 2008, due to incarceration, and terminated effective February 2009 based on fraud.  The July 2011 SOC advised the Veteran that withholding of the Veteran's benefits to repay a debt created in 2003 was proper.  

By a rating decision issued in June 2013, several claims, including a claim for service connection for posttraumatic stress disorder (PTSD), were denied.  The electronic file reflects that the Veteran has requested additional development of the claim for service connection for PTSD.  That claim is not before the Board for appellate review.  

In July 2014, the Veteran testified before the undersigned.  However, the recording of that hearing was inaudible, and no transcript could be produced.  The Veteran was offered the opportunity to testify again before the Board, and was advised to respond within 60 days if he wished to appear at another hearing.  The Veteran has not responded, and more than 60 days has elapsed.  Appellate review may proceed.

The Veteran's substantive appeal and testimony at a 2014 Travel Board hearing before the undersigned raise a request to reopen a final determination as to the validity and amount of an overpayment created in 2003 and to reopen the 2004 denial of a request for waiver of the 2003 debt.  The July 2011 SOC characterized the issue on appeal as a matter of validity of an overpayment, but the RO did not discuss the finality of prior adjudication of the validity, amount, or waiver request related to an overpayment created in 2003.  This issue is addressed in the Remand portion of this Decision.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The July 2011 SOC did not address the Veteran's contentions regarding the propriety of termination of pension benefits and reduction of compensation benefits effective April 28, 2008, or the propriety of withholding VA benefits during the pendency of this claim to reduce a debt created in 2003, prior to this appeal.  The Board is unable to understand the RO's explanation of the amounts of pension and compensation applied during the pendency of this claim to the reduction of the overpayment created in 2003.  The Veteran's substantive appeal also, in effect, seeks restitution of any benefit withheld or reduced based on incarceration, effective April 28, 2008, if any termination or reduction of a benefit was not proper.  Inclusion of this issue on appeal is consistent with the communications to the Veteran from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

This appeal raises complex issues.  The written determinations of the RO do not address those issues, or are difficult to interpret, increasing the complexity of the appeal.  It is the Board's opinion that the following contentions must be addressed:

1(a).  Propriety of termination of pension effective April 28, 2008

In October 2008, VA proposed reduction of the Veteran's pension benefits.   A January 2009 rating decision effectuated the proposed termination of pension, effective February 27, 2008.  The July 2011 SOC stated that termination of pension was effective April 28, 2008, the 61st day of an incarceration.  

As noted in the Decision above, the Board interprets the statement that pension was reduced because of the Veteran's incarceration as a determination that the Veteran's entitlement to pension was not based on statutory or regulatory provisions governing fraud.  Moreover, although the Veteran was initially advised that an overpayment had been created based on his February 2008 incarceration, the record provides no indication or notice to the Veteran that an overpayment was created based on a February 2008 incarceration.  To this extent, the Board interprets the July 2011 SOC as favorable to the Veteran, in that no overpayment was created during the pendency of this appeal.  

However, the Board is unable to find a response to the Veteran's contention that his incarceration in February 2008 followed an arrest for a misdemeanor or felony, not a conviction, making termination of his pension benefits as of April 28, 2008, improper.  The evidence of record discloses that the Veteran was arrested in February 2008, bail was set, and trial dates were set in May 2008 and August 2008.  Further development of the evidence is required to ascertain whether April 28, 2008 was the 61st day of an incarceration for conviction of a felony or misdemeanor (emphasis added).  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666 (2014).  



1(b).  Propriety of reduction of compensation effective April 28, 2008

Limitations on VA compensation payments are required when an individual has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony, beginning 61 days after such imprisonment (emphasis added).  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665 (2014).  Currently, the evidence of record does not provide the information required for appellate review.  The Board notes that a 2008 document about the Veteran's incarceration apparently provided links to another, more specific document about that incarceration.  However, the information provided on the link is not associated with the electronic file, and the link is apparently no longer active.  The information that might have been provided is not available for appellate review at this time.  

1(c).  Propriety of withholding benefits to reduce an overpayment

The Veteran raised a contention that withholding all benefits during incarcerations during the pendency of this appeal resulted in hardship, as these benefits were his only source of income.  In the July 2011 SOC, the RO characterized the issue on appeal as "Whether or not overpayment due to incarceration is valid."  In fact, this statement of the issue was not accurate.  No overpayment due to incarceration was created during the pendency of this appeal, although the Veteran had been notified that such an overpayment would be created.  The RO did not address the reopening of the validity or creation of the overpayment created in 2003, but, rather, addressed VA's authority to withhold benefits in 2008 to reduce the balance of the overpayment which had been previously created and was final.  The discussion of VA's authority to withhold benefits did not, however, address the Veteran's contention regarding hardship.  Further development of that issue is required.  



1(d).  Calculation of reduction of outstanding debt

The Veteran further contended that, since the dates of termination of pension and reduction of compensation were improper, the RO's calculation of the reduction of the outstanding debt was inaccurate.  If, on further development, an effective date assigned for termination of pension or reduction of compensation changes after readjudication, the Veteran is entitled to an updated calculation of the debt and an updated accounting of benefits withheld.  

1(e).  Entitlement to restitution of withheld pension or compensation 

If, during the completion of development specified above, the AOJ determines that a change to an effective date affecting entitlement to a benefit is required, or determines that withholding of benefits created a hardship, or that calculation of the debt or the accounting for withheld benefits was incorrect, the AOJ should determine whether the Veteran is entitled to restitution of any benefit withheld.  

2.  Request to reopen final decisions as to a debt created in 2003 

As noted in the Introduction, above, the Veteran's communications, substantive appeal, and testimony before the Board reflect that the Veteran has attempted to challenge the creation, validity, and denial of waiver of a debt created in 2003, but the RO has not expressly considered whether new and material evidence has been received to reopen any final decisions about that the creation or waiver of that debt.  The Veteran is entitled to an SOC addressing this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain information which establishes whether the Veteran's incarceration beginning in February 2008 was required as the result of a conviction of a misdemeanor or a felony, and whether any time served during an incarceration beginning in February 2008 was counted as time served for conviction of an offense.  Associate that information with the electronic claims file.
Determine the beginning and ending dates of each incarnation of the Veteran during the pendency of this appeal.  For each incarceration, determine whether conviction of a misdemeanor or felony was the basis of the incarceration.  Associate that information with the electronic file.  

2.  Afford the Veteran an opportunity to submit any statement, financial record, or other record which might assist him to establish that withholding of benefits in or after February 2008 created hardship.

3.  Issue a statement of the case addressing whether new and material evidence has been received to reopen the final decisions pertaining to an overpayment debt created in 2003.  Advise the Veteran of the issuance of those decisions and of the criteria for submitting new and material evidence to reopen the overpayment decisions.  Ask the Veteran to submit or identify any evidence which might assist him to reopen the overpayment.

4.  After directed development is completed, readjudicate the propriety of assignment of April 28, 2008 as the effective date for termination of pension and reduction of compensation based on incarceration for conviction of an offense specified by statute.  

5.  After directed development is completed, readjudicate the propriety of withholding benefits during the pendency of this appeal to reduce an overpayment created in 2003.  

6.  After readjudicating the propriety of the effective date for termination of pension and reduction of compensation based on incarceration for conviction of an offense specified by statute, and after adjudicating the propriety of withholding benefits during the period on appeal to reduce (recoup) an overpayment created in 2003, update the calculation and accounting of the withholding of benefits and reduction of the debt.  Then, readjudicate the Veteran's contention that he is entitled to restitution of some portion of the benefits withheld.  

7.  If any claim for which substantive appeal has been perfected remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

